DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 05/24/2022.  Claims 1-20 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, 10, 15, 16, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 8, 9, 9, 13, 14 of U.S. Patent No. 11,390,370 in view of Stavaeus et al. (hereinafter Airbus, US 2010/0014009). ‘370 fails to explicitly recite wherein the transparent display panel including the display screen have a curved contour that substantially matches the curved contour of the sidewall portion and the window. Airbus teaches wherein the transparent display panel including the display screen have a curved contour that substantially matches the curved contour of the sidewall portion and the window (Airbus, [0014-0015], “LED displays are thin and flexible so that they can also be used on curved surfaces as they occur throughout the passenger cabin region…Due to the flexible nature of displays with OLEDs, in particular lining panels in the curved cabin ceiling region of a passenger cabin can be coated with a display produced with the use of OLEDs so that on the ceiling of the aircraft cabin certain scenarios can be produced by means of the displays, which scenarios simulate, for example, the open sky or similar, as a result of which scenarios passengers can enjoy a unique flight experience”). It would have been obvious to one of ordinary skill in the art, having the teachings of ‘370 and Airbus before him before the effective filing date of the claimed invention, to modify the sidewall display taught by ‘370 to include curved displays of Airbus in order to obtain a sidewall display that is made of a curved display. One would have been motivated to make such a combination because it enables the sidewall display to fit in the contours of the airplane thereby taking up minimal room in the plane

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (hereinafter Riedel, US 2018/0081615) in view of Stavaeus et al. (hereinafter Stavaeus, US 2008/0021636) and Airbus.
In regards to independent claim 1, Riedel teaches a sidewall assembly for an aircraft, the sidewall assembly comprising:
a window (Reidel teaches a window in a fuselage, Reidel, [0029], “as for example the section H2, may have physical windows W”);
a sidewall portion having an inner-facing side and at least partially surrounding the window (Reidel teaches a fuselage sidewall containing windows, Reidel, [0028-0029]);
a display panel coupled to the sidewall portion and covering the inner-facing side of the sidewall portion, the display panel comprising a display screen configured to display information to a passenger (Reidel teaches display panels attached to the sidewall, Reidel, [0026], [0039]); and
a display controller in communication with the transparent display panel to communicate a video/audio signal providing the information to the display screen (Reidel teaches a display controller, Reidel, [0033]).
Reidel fails to explicitly teach that the display panel is transparent and covers a window. Stavaeus teaches teach that the display panel is transparent and covers a window (Stavaeus teaches that the display panel is made of transparent material and covers a window, Stavaeus, [0020-21]).  It would have been obvious to one of ordinary skill in the art, having the teachings of Reidel and Stavaeus before him before the effective filing date of the claimed invention, to modify the sidewall display taught by Reidel to include transparent window display coating of Stavaeus in order to obtain a sidewall display that is made of a transparent window coating. One would have been motivated to make such a combination because it enables the sidewall display to be a continuous display versus being half panel half projection.	
Reidel fails to explicitly teach wherein the transparent display panel including the display screen have a curved contour that substantially matches the curved contour of the sidewall portion and the window. Airbus teaches wherein the transparent display panel including the display screen have a curved contour that substantially matches the curved contour of the sidewall portion and the window (Airbus, [0014-0015], “LED displays are thin and flexible so that they can also be used on curved surfaces as they occur throughout the passenger cabin region…Due to the flexible nature of displays with OLEDs, in particular lining panels in the curved cabin ceiling region of a passenger cabin can be coated with a display produced with the use of OLEDs so that on the ceiling of the aircraft cabin certain scenarios can be produced by means of the displays, which scenarios simulate, for example, the open sky or similar, as a result of which scenarios passengers can enjoy a unique flight experience”). It would have been obvious to one of ordinary skill in the art, having the teachings of Reidel and Airbus before him before the effective filing date of the claimed invention, to modify the sidewall display taught by Reidel to include curved displays of Airbus in order to obtain a sidewall display that is made of a curved display. One would have been motivated to make such a combination because it enables the sidewall display to fit in the contours of the airplane thereby taking up minimal room in the plane
In regards to dependent claim 2, Riedel fails to explicitly teach wherein the transparent display panel is configured to be switchable between an on condition that enables the display screen to display the information and an off condition where the transparent display panel is transparent to allow the inner-facing side of the sidewall portion including the window to be visible through the transparent display panel to the passenger. Stavaeus teaches wherein the transparent display panel is configured to be switchable between an on condition that enables the display screen to display the information and an off condition where the transparent display panel is transparent to allow the inner-facing side of the sidewall portion including the window to be visible through the transparent display panel to the passenger (Stavaeus teaches an on/off state that allows the window to be see through, Stavaeus, [0074]).  It would have been obvious to one of ordinary skill in the art, having the teachings of Reidel and Stavaeus before him before the effective filing date of the claimed invention, to modify the sidewall display taught by Reidel to include transparent window display coating of Stavaeus in order to obtain a sidewall display that is made of a transparent window coating. One would have been motivated to make such a combination because it enables the sidewall display to be a continuous display versus being half panel half projection.	 
In regards to dependent claim 3, Riedel teaches comprising at least one additional window, wherein the sidewall portion at least partially surrounds the at least one additional window, and wherein the transparent display panel covers the at least one additional window (Reidel teaches a projection display to spans multiple windows, Reidel, [0026-0029]).
In regards to dependent claim 4, Riedel teaches wherein the transparent display panel comprises at least one additional display screen configured to display additional information to the passenger, and wherein the display controller is in communication with the transparent display panel to communicate at least one additional video/audio signal providing the additional information to the at least one additional display screen (Reidel teaches multiple display screens on the sidewall in communication with each other, Reidel, [0030], [0033]).
In regards to dependent claim 5, Riedel teaches the sidewall assembly of claim 1, further comprising a transparent covering disposed adjacent to and covering the transparent display panel (Riedel teaches that the projection screen covers and is adjacent to the window, Riedel, Fig. 1, Item P).
Independent claim 11 is in the same context as claim 1; therefore it is rejected under similar rationale.
In regards to dependent claim 12, Riedel fails to explicitly teach a cabin management system (CMS) in communication with the display controller to provide the information to the display controller, wherein the information includes one of temperature information, safety information, audio/video information, a movie, financial market information, internet accessed information, flight information, a viewable item outside the aircraft, and a combination thereof. Stavaeus teaches a cabin management system (CMS) in communication with the display controller to provide the information to the display controller, wherein the information includes one of temperature information, safety information, audio/video information, a movie, financial market information, internet accessed information, flight information, a viewable item outside the aircraft, and a combination thereof (Stavaeus teaches using a cabin management system such as Airbus CIDS as a central control unit for the aircraft, Stavaeus, US [0019]). It would have been obvious to one of ordinary skill in the art, having the teachings of Reidel and Stavaeus before him before the effective filing date of the claimed invention, to modify the sidewall display taught by Reidel to include the cabin management system of Stavaeus in order to obtain a sidewall display that is controlled by a cabin management system. One would have been motivated to make such a combination because it enables all systems in a plane to be controlled by a single unit.	
In regards to dependent claim 13, Riedel fails to explicitly teach an audio/video database containing the information corresponding to one of the audio/video information, a plurality of movies, and a combination thereof, and wherein one of the display controller and the CMS are in communication with the audio/video database for receiving the information. Stavaeus an audio/video database containing the information corresponding to one of the audio/video information, a plurality of movies, and a combination thereof, and wherein one of the display controller and the CMS are in communication with the audio/video database for receiving the information (Stavaeus teaches using a cabin management system such as Airbus CIDS as a central control unit for the aircraft, Stavaeus, US [0019]). It would have been obvious to one of ordinary skill in the art, having the teachings of Reidel and Stavaeus before him before the effective filing date of the claimed invention, to modify the sidewall display taught by Reidel to include the cabin management system of Stavaeus in order to obtain a sidewall display that is controlled by a cabin management system. One would have been motivated to make such a combination because it enables all systems in a plane to be controlled by a single unit.	
Dependent claim 14 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 5; therefore it is rejected under similar rationale.

Claim 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Stavaeus and Harary et al. (hereinafter Harary, US 4,890,878) 
In regards to dependent claim 6, Riedel fails to explicitly teach a ledge disposed adjacent to the inner-facing side of the sidewall portion extending under the transparent display panel. Harary teaches a ledge disposed adjacent to the inner-facing side of the sidewall portion extending under the transparent display panel (Harary teaches an armrest ledge that is attached and adjacent to a passenger window in an aircraft, Harary, Claim 1). It would have been obvious to one of ordinary skill in the art, having the teachings of Reidel and Harary before him before the effective filing date of the claimed invention, to modify the sidewall display taught by Reidel to include the window ledge of Harary in order to obtain a sidewall display that contains a window ledge. One would have been motivated to make such a combination because it allows a passenger to rest there arm without touching and possible damaging the display.	
Dependent claim 20 is in the same context as claim 6; therefore it is rejected under similar rationale.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Stavaeus and Official Notice. 
In regards to dependent claim 7, Riedel fails to explicitly teach the transparent display panel has a screen size of about 55 to about 90 inches. Official notice teaches wherein the transparent display panel has a screen size of about 55 to about 90 inches (Official notice is taken that although an exact measurement for the display size is not given the spacing displayed by Riedel in figure 1 showing displays spanning two windows or two fuselage sections would make it obvious that the display could be between 55 to 90 inches). It would have been obvious to one of ordinary skill in the art, having the teachings of Reidel and Official Notice before him before the effective filing date of the claimed invention, to modify the sidewall display taught by Reidel to include the 55-90 inch display of Official Notice in order to obtain a sidewall display that is 55-90 inches. One would have been motivated to make such a combination because it enables the items displayed to be seen by the people sitting in the aisle seat as well as the window seat.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171